UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOSEPH POINDEXTER,                                     )
                                                       )
              Plaintiff,                               )
                                                       )
                      v.                               )    Civil Case No. 08-1883 (RJL)
                                                       )
D.C. DEPARTMENT OF                                     )
CORRECTIONS, eta/.                                     )
                                                       )
              Defendants.                              )


                                                   s+-
                               MEMoRANDuM OPINION
                               (September 2J , 2012) [#72]

       Plaintiff Joseph Poindexter ("plaintiff' or "Poindexter") brings this action against

two groups of defendants: (1) Pamunkey Regional Jail Authority ("PRJA") and its

employees, Superintendent James Willett, Corrections Officer Mark A. Claveau,

Corrections Officer Kimberly D. Hopkins, Corrections Officer Thomas L. Eckert, and

Grievance Corrections Officer Eugene G. Emelianov (collectively, "Virginia

defendants"), in their official capacities 1; and (2) the District of Columbia (the "District").

 Plaintiff seeks declaratory and injunctive relief, in addition to compensatory and punitive

damages, for violations of his constitutional rights arising out of plaintiff's imprisonment



1 Plaintiff voluntarily dismissed all claims against defendants James Willett, Mark A.
Claveau, Kimberly Hopkins, Thomas L. Eckert, and Eugene G. Emelianov in their
individual capacities on December 21, 2011. See Pl.'s Vol. Dismissal of Claims, ECF
No. 75.
at the District and Pamunkey Regional Jails. Before the Court is the Virginia

defendants' Renewed Motion to Dismiss ("VA Defs.' Mot. to Dismiss"), or in the

Alternative, Motion to Transfer Venue ("VA Defs.' Alt. Mot. to Transfer") (Dkt. #72).

Upon consideration of the parties' pleadings, relevant law, and the entire record herein,

the Court GRANTS the Virginia defendants' Alternative Motion to Transfer the action to

the United States District Court for the Eastern District of Virginia.

                                      BACKGROUND

       Plaintiff Joseph Poindexter has been a District of Columbia inmate since August

2005. Second Am. Compl. ("Compl.") ,-r,-r 20-21, ECF No. 71. On March 17,2008,

however, plaintiff was transferred to and temporarily detained at the Pamunkey Regional

Jail ("Pamunkey") in Hanover, Virginia. !d. ,-r,-r 7, 22. Prior to his transfer, plaintiff

asserts that defendant District of Columbia registered him under the incorrect name and

refused to correct the error despite plaintiffs insistence, thereby depriving him of

important legal and personal correspondence in violation of his constitutional rights. !d.

,-r,-r 30-3 7. Making similar allegations against the Virginia defendants, plaintiff also

contends that, from the date of his transfer to the filing of the complaint in the instant

case, he was, among other things, divested of legal correspondence and access to legal

materials, placed in segregation without notice or a hearing, and denied his blood pressure

medication by the Virginia defendants, in violation of his First, Fifth, Eighth and

Fourteenth Amendment rights. See id. ,-r,-r 38-79.


                                               2
       On December 5, 2011, the Virginia defendants renewed their motion to dismiss

this action, or in the alternative, transfer the case to the United States District Court for

the Eastern District of Virginia. See generally VA Defs.' Mot. to Dismiss, VA Defs.'

Alt. Mot. to Transfer, ECF No. 72. For the following reasons, the Virginia defendants'

Alternative Motion to Transfer is GRANTED.

                                         ANALYSIS

       The Court has broad discretion to transfer cases pursuant to 28 U.S.C. § 1404(a),

even when venue is proper. Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988); In

re Scott, 709 F.2d 717, 720 (D.C. Cir. 1983). Section 1404(a) provides that, "[f]or the

convenience of the parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been

brought." 28 U.S.C. § 1404(a). The burden is on the moving party-here, the Virginia

defendants-to show that the plaintiff could have brought the action in the transferee

district, and that the "balance of convenience of the parties and witnesses and the interest

of justice are in [its] favor." 2

       As a threshold matter, transfer is proper because this suit could have initiated in

the Eastern District of Virginia. The general venue provision of28 U.S.C. § 1391 3



2 Levin v. Majestik Surface Corp., 654 F. Supp. 2d 12, 15 (D.D.C. 2009) (alteration in
original) (quoting Consol. Metal Prods., Inc. v. American Petroleum Inst., 569 F. Supp.
773,774 (D.D.C. 1983)); Lagor v. Eli Lilly & Co., No. 06-1967,2007 WL 1748888, at *1
(D.D.C. June 18, 2007).
3 Because the plaintiff brings the instant action pursuant to 28 U.S.C. §§ 1331 and 1343,


                                               3
provides that an action can be brought in a judicial district in which "a substantial part of

the events or omissions giving rise to the claim occurred." 28 U.S.C. § 139l(b)(2).

Under this standard, the Eastern District of Virginia is an appropriate venue because

almost the entirety of plaintiffs claims against the defendants are predicated on actions or

omissions that occurred during and as a result of plaintiffs incarceration at Pamunkey in

Hanover, Virginia4 , which is located within the confines of the Eastern District of

Virginia's jurisdiction. See Compl.    ~~   7, 30-79.

       In deciding the transfer motion, this Court must also consider whether the Virginia

defendants have satisfied their burden of demonstrating that the convenience to the

parties and witnesses, and the interests of justice, weigh in favor of transfer.

Implementing an "individualized, case-by-case consideration of convenience and

fairness," courts weigh both the public interests of the court and the private interests of

the parties to determine whether transfer is warranted. Stewart Org., 487 U.S. at 29

(quoting VanDusen v. Barrack, 376 U.S. 612, 622 (1964)); Nat'! Ass 'n ofHome Builders

v. EPA, 675 F. Supp. 2d 173, 176 (D.D.C. 2009); Orr v. Gonzales, 447 F. Supp. 2d 1, 2

(D.D.C. 2006). The six private interest considerations include: (1) the plaintiffs choice

of forum; (2) the defendant's choice of forum; (3) whether the claim arose elsewhere; (4)

the convenience of the parties; (5) the convenience of the witnesses; and (6) the ease of



neither of which contain specific venue provisions, the general venue requirement of§
1391 is applicable.
4 See infra pp.· 5-6.


                                                4
access to sources of proof. See Nat'/ Ass 'n ofHome Builders, 675 F. Supp. 2d at 176.

The public interest factors are: (1) the transferee's familiarity with governing laws; (2) the

relative congestion of the calendars of the potential transferee and transferor courts; and

(3) the local interest in deciding controversies at home. See id.

         After a weighing of these private and public interest factors, it is clear that a

transfer of this case to the Eastern District of Virginia is merited. First, the plaintiffs

claims against defendant District of Columbia have been dismissed by this Court, leaving

the Virginia defendants as the sole remaining adverse parties in this controversy. See

Mem. Op., Sept. 19, 2012, ECF No. 85. Consequently, the plaintiff is the only remaining

party in the case with ties to the District of Columbia5 , and the few, marginal events that

allegedly occurred in the District of Columbia are now irrelevant, as such events were the

factual predicate for plaintiffs dismissed claims against the District and are not material

to plaintiffs claims against the Virginia defendants. See Compl. ~~ 5, 26-37; Kafack v.

Primerica Life Ins. Co., 934 F. Supp. 3, 6-7 (D.D.C. 1996) (granting transfer to Maryland

where the "substantive acts relevant to [the] suit occurred in Maryland" and the only

relationship the action bore to the District of Columbia was plaintiffs residence there).

         In addition, plaintiff alleges that his constitutional rights were violated by the

Virginia defendants when they, among other things, "registered [p]laintiffunder the

wrong last name," resulting in "the loss of legal and personal mail" regarding "his then



5   All of the Virginia defendants are located or reside in Virginia. See Compl. ~~ 7-13.

                                                 5
on-going cases and his sentencing hearing" and failed to provide legal materials covering

the District of Columbia in its law library, thereby depriving him "of access to the

courts." Compl. ,-r,-r 38-39,41-45,47-50, 52-53. The plaintiff also asserts that the

Virginia defendants "locked [him] in a cell for administrative segregation" without a

hearing or "any notice of the ... specific charges he was alleged to have violated,"

"denied [him] access to legal calls to his attorney," "placed [him] in belly chains,

handcuffs, and leg irons during his one hour recreation time" and "forced [him] to remain

in a cell containing the feces and urine of other inmates," causing him to suffer

"dizziness, light-headedness, migraine headaches, and vomiting." !d. ,-r,-r 55-79. Indeed,

plaintiffs suit against the Virginia defendants is based entirely on conduct that allegedly

occurred (or did not occur) during plaintiffs temporary detainment at Pamunkey, from

March 17, 2008 to October 21, 2008, in Hanover, Virginia (not in the District of

Columbia). 6 !d.; see also id. at 1, ,-r 7. Although courts must afford some deference to

the plaintiffs choice of forum, Pain v. United Techs. Corp., 637 F.2d 775, 783 (D.C. Cir.

1980), overruled in part on other grounds by Piper Aircraft Co. v. Reyno, 454 U.S. 235

(1981), the law is clear that such deference would be misplaced under circumstances,

such as these, in which the substantive acts relevant to the suit occurred elsewhere and the



6 See Treppe! v. Reason, 793 F. Supp. 2d 429, 436-37 (D.D.C. 2011) ("Courts in this
district have held that claims arise under 28 U.S.C. § 1404(a) ... where most of the
significant events giving rise to the claims occurred") (internal quotation marks omitted);
Davis v. Am. Soc y of Civil Eng'rs, 290 F. Supp. 2d 116, 123 (D.D.C. 2003) (finding that
claims did not "arise" in the District of Columbia where "only one of the many potential

                                              6
plaintiffs choice of forum lacked meaningful ties to the parties, facts and claims in the

suit.

        Finally, the Virginia defendants, the "crucial witnesses to the events [plaintiff]

describes in his ... [c]omplaint," reside in Virginia, Mem. in Supp. of VA Defs.'

Renewed Mot. to Dismiss, or in Alt., Mot. to Transfer ("VA Defs.' Mem.") at 6, ECF No.

73, and there is no evidence indicating that any potential witness residing in the District

of Columbia would be inconvenienced if this case is transferred to the Eastern District of

Virginia. In addition, all of the relevant documents relating to plaintiffs incarceration at

Pamunkey, as well as the purported improper actions taken by the Virginia defendants,

are located at the facility in Hanover, Virginia. VA Defs.' Mem. at 6. All of these

private-interest factors weigh heavily in favor of the transfer of this case.

        The interests of justice are also better served by transferring this case to the

Eastern District of Virginia. Courts in this district have consistently held that the public

interest favors allowing the state in which the purported wrongful acts occurred to settle

conflicts arising from conduct committed entirely in that state. Because the claims and

facts that underlie the plaintiffs suit against the Virginia defendants arise from conduct

that allegedly occurred in the state of Virginia, see supra pp. 5-6, transfer of this case to

the Eastern District of Virginia would thus allow the matter to "be resolved in the forum

where the people whose rights and interests are most affected by the suit are located."



events giving rise to this action ... occurred in the District of Columbia").

                                                7
Southern Utah Wilderness Alliance v. Lewis, 845 F. Supp. 2d 231, 237 (D.D.C. 2012)

(citing Trout Unlimited v. U.S. Dep 't ofAgric., 944 F. Supp. 13, 19-20 (D.D.C. 1996)).

Plaintiffs argument that the "[D.C. and Virginia] [d]istrict[] courts have an equal interest

in resolving the controversy," Pl.'s Opp'n to Renewed Mot. to Dismiss, or in the

Alternative, Mot. to Transfer Venue ("Pl.'s Opp'n") at 14, ECF. No. 76, is unpersuasive,

as it is premised on the active status of plaintiffs claims against the District, which have

now been dismissed by this Court.

                                      CONCLUSION

       Thus for all the foregoing reasons, defendants' Alternative Motion to Transfer

Venue [Dkt. #72] is hereby GRANTED. An appropriate order shall accompany this

Memorandum Opinion.




                                                  United States District Judge




                                              8